Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-13-00332-CV

                                         IN RE Linda LEESER

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: June 5, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 28, 2013, Relator Linda Leeser filed a petition for writ of mandamus,

complaining the trial court abused its discretion in entering temporary orders that were signed on

May 16, 2013. However, mandamus will issue only to correct a clear abuse of discretion for

which the relator has no adequate remedy by appeal. See In re Prudential Ins. Co. of Am., 148
S.W.3d 124, 135 (Tex. 2004) (orig. proceeding). Based on the record before us, we conclude

Leeser did not establish the trial court abused its discretion in entering the May 16, 2013

temporary orders. Therefore, the petition for writ of mandamus is DENIED. TEX. R. APP. P.

52.8(a).

                                                           PER CURIAM

1
  This proceeding arises out of Cause No. 2006-CI-14491, styled In the Interest of S.O.L., pending in the 150th
Judicial District Court, Bexar County, Texas, the Honorable Janet Littlejohn, presiding. However, the order
complained of was signed by the Honorable Eugenia "Genie" Wright presiding judge of County Court No. 7, Bexar
County, Texas.